Title: To Thomas Jefferson from Catharine Greene, 25 April 1792
From: Greene, Catherine
To: Jefferson, Thomas


          
            Sir
            April 25th.
          
          I am grieved to think of the trouble I already have and am still likely to give you, and would gladly offer (if it were in my power), a suitable return for your disinterested goodness.
          I have written to Mr. Morris, my wish—to have George sent to England—either to my friend Mrs. Redwood, or to Mr. Pinkney, who is also my friend. If Sir you will have the goodness to make the necessary arrangement for his return, you will relieve me of an infinite weight of anxiety, as well as confer the highest obligation on Sir Your most obedient and Grateful Humble servt.,
          
            Cath. Greene
          
          
            N.B. I have written to Mr. Morris, that George’s bills will be paid, by drawing on Saml. Ward & Brothers N York.—If you Sir can think of a method which will be more eligible, and will point it out, it shall be complyd with.
          
          
            C. G.
          
        